Citation Nr: 0731559	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-33 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1955 until 
October 1957.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist 
includes the requirement that VA afford the claimant a 
clinical examination where appropriate.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claims for 
entitlement to service connection.

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability and tinnitus.  The 
veteran's DD Form 214 establishes that the veteran had a 
military occupational specialty of medical specialist.  The 
veteran has testified that his specific duty was that of an 
ambulance driver attached to a tank company.  See November 
2005 RO Hearing Transcript at pages 1-2.  As such, acoustic 
trauma due to noise exposure is conceded as such is 
consistent with the circumstances of his service as a medical 
specialist assigned to a tank company.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  Further, while the veteran's hearing 
was normal at discharge, it is noted that the veteran noted 
"Ear, Nose, and Throat" trouble at that time.  While 
medical evidence supports the veteran's contention of current 
hearing loss disbility for VA purposes in accordance with 38 
C.F.R. § 3.385, and the veteran's DD Form 214 confirms a 
military occupation consistent with exposure to noise trauma, 
there is no competent evidence in the record to indicate 
whether or not the claimant's conditions are etiologically 
related to his active military service.  See 38 C.F.R. § 
3.159 (2007).  In this case, the veteran was not provided an 
audiological examination to address the etiology/nexus 
question.  

The Board notes that a private medical doctor submitted a 
letter in October 2005 indicating that an incident in which 
the veteran was exposed to tank fire at close proximaty is 
'as likely as not' to have produced some hearing loss.  The 
doctor's statement, however, was based not on an examination 
of the veteran and his service records, but instead is a 
general supposition based on the veteran's description of 
such an incident.  This letter, therefore, does not 
constitute competent evidence indicating an etiological 
relationship between the claimant's conditions and his active 
military service. 


Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit the name of 
any health care professional who has 
treated him for bilateral hearing loss 
and/or tinnitus since service discharge.  

2.  Schedule the veteran for a VA 
audiological examination to ascertain the 
nature and etiology of his current 
hearing loss and tinnitus disabilities.  
Auditory thresholds in decibels, for the 
right and left ears, for the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz, 
as well as speech recognition scores, for 
the right and left ears, using the 
Maryland CNC Test, must be provided.  The 
examiner should opine as to the etiology 
of any current hearing loss disability 
and tinnitus.  Specifically, an opinion 
is requested as to whether it is at least 
as likely as not (50 percent probability 
or greater) that his current hearing loss 
disability and/or tinnitus are 
etiologically related to acoustic trauma 
in service.  The VA examiner should take 
into consideration the veteran's medical, 
occupational, and recreational history of 
exposure to noise prior to and since his 
active service.  All opinions expressed 
by the examiner should be accompanied by 
a detailed rationale.  The claims folder 
must be made available for review by the 
examiner in conjunction with the 
examination and the examiner should 
indicate that such review was performed.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

